 


109 HR 4661 IH: Background Check for Student Safety Act of 2006
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4661 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Andrews introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the provision of Federal funds to any entity for the construction of a Federal facility unless the entity has in effect a policy of conducting a criminal background check on an employee before allowing the employee to participate in the construction of a public elementary school or secondary school, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Background Check for Student Safety Act of 2006. 
2.FindingsThe Congress finds as follows: 
(1)The security of the Nation’s schools must be of the highest priority. 
(2)On September 1, 2004, Chechen terrorists seized a school in Beslan, Russia, and held more than 1,000 students, teachers, administrators, and parents hostage for 3 days before killing 330 individuals, including more than half of the children in the school. 
(3)Reports have indicated that the Chechen terrorists may have planted weapons in the floorboards of the school during a construction project that took place over the summer of 2004. 
(4)Workers at school construction sites have unfettered access to the school and blueprints detailing its layout. 
(5)Such complete familiarity with and access to the school allows an individual to gather information and plant weaponry that could be used in future attacks, as occurred in Beslan. 
2.Criminal background checks on individuals participating in the construction of a public elementary or secondary school 
(a)ProhibitionNo Federal funds may be provided to any entity for the construction of a Federal facility unless the entity has in effect a policy of conducting a criminal background check on an employee before allowing the employee— 
(1)to participate in the construction of a public elementary school or secondary school; or 
(2)to have access to blueprints or other materials with details on such construction. 
(b)DefinitionsFor purposes of this Act: 
(1)The terms elementary school and secondary school have the meanings given to those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)The term employee includes any employee of the entity involved or of a contractor or subsidiary of the entity. 
(3)The term Federal facility includes any Federal building or other structure.  
 
